          CASE 0:20-cv-02136-NEB-TNL Doc. 23 Filed 03/05/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA




DAVID JOHNSON,                                  Case No.: 0:20-cv-02136-NEB-TNL
                     Plaintiff,
                                                STIPULATION OF DISMISSAL
v.                                              WITH PREJUDICE AS TO
                                                DEFENDANT EXPERIAN
EXPERIAN INFORMATION                            INFORMATION SOLUTIONS, INC.
SOLUTIONS, INC.,
                 Defendant.



       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff David Johnson

(“Plaintiff”) and Defendant Experian Information Solutions, Inc. (“Experian”), by and

through undersigned counsel, hereby stipulate that this action and all claims and defenses

asserted therein be dismissed with prejudice as to Defendant Experian only. The parties

shall bear their own attorneys’ fees and costs. There are no remaining defendants in this

matter.

       Respectfully submitted this 5th day of March 2021.

 By: /s/ Emma J. Lanzon                         By: s/Jenna Dakroub
 Emma J. Lanzon                                 Jenna Dakroub
 (admitted pro hac vice)                        Bar Number: 0401650
 JONES DAY                                      Price Law Group
 77 West Wacker                                 8245 N. 85th Way
 Chicago, IL 60601                              Scottsdale, AZ 85258
 Telephone: (312) 782-3939                      E: jenna@pricelawgroup.com
 Facsimile: (312) 782-8585                      Telephone: (818) 600-5513
 elanzon@jonesday.com                           Fax: (818) 600-5413
                                                Attorneys for Plaintiff
                                                David Johnson
                                            1
        CASE 0:20-cv-02136-NEB-TNL Doc. 23 Filed 03/05/21 Page 2 of 2




 Gregory J. Myers, MN #287398
 LOCKRIDGE GRINDAL NAUEN
 P.L.L.P.
 100 Washington Ave. South, Suite 2200
 Minneapolis, MN 55401
 Telephone: (612) 339-6900
 Fax: (612) 339-0981
 gjmyers@locklaw.com
 Attorneys for Defendant
 Experian Information Solutions, Inc.




                            CERTIFICATE OF SERVICE

       I hereby certify that on March 5th, 2021, I electronically filed the foregoing with

the Clerk of the Court using the ECF system, which will send notice of such filing to all

attorneys of record in this matter. Since none of the attorneys of record are non-ECF

participants, hard copies of the foregoing have not been provided via personal delivery or

by postal mail.

                                             PRICE LAW GROUP, APC

                                             /s/ Brianna Frohman




                                            2
